Citation Nr: 1743140	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

3.  Entitlement to an effective date earlier than October 5, 2011 for the grant of service connection for right knee degenerative arthritis.

4.  Entitlement to an effective date earlier than October 5, 2011 for the grant of service connection for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right and left knee degenerative arthritis and assigned a 10 percent rating for each knee, effective October 5, 2011.  The Veteran disagreed with the initial ratings and effective date assigned for each knee disability.

In October 2016, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to initial ratings in excess of 10 percent each for right and left knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied entitlement to service connection for a bilateral knee disorder; the Veteran did not appeal this decision following the issuance of a May 2005 statement of the case.

2.  On October 5, 2011, VA received the Veteran's claim via telephone to reopen the previously denied claim of entitlement to service connection for a bilateral knee disorder.

3.  The record includes no communication from the Veteran received between the April 2004 prior final decision and October 5, 2011 that constitutes either a formal or informal claim of service connection for a right and left knee disability.
 

CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for the award of an effective date earlier than October 5, 2011, for the grant of service connection for right knee degenerative arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).

3.  The criteria for the award of an effective date earlier than October 5, 2011, for the grant of service connection for left knee degenerative arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, the earlier effective date claims arise from the Veteran's disagreement with the effective date assigned following the grant of service connection for his spine disability.  In any event, in a November 2011 letter to the Veteran, the RO provided notice pertaining to the assignment of effective dates.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided herein and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, VA and private treatment records, VA examination reports, and lay statements and hearing testimony are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Earlier Effective Date

The Veteran contends that service connection for right and left knee degenerative arthritis is warranted from the date of his initial claim for chondromalacia in June 2003.  Specifically, in correspondence received in April 2014, he stated he believed that if he had had the "assistance and the appropriate representation" when he filed his original claim for service connection for a bilateral knee disability in 2003, he would have had the same disability ratings for his knees in 2003 that he has presently.  He also testified that he "had continued sending in documentation from 2004" until "within the year."

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2016).

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In June 2003, VA received the Veteran's claim for service connection for chondromalacia.  In an April 2004 rating decision, the RO denied the claim for service connection for a bilateral knee disorder (claimed as chondromalacia and arthritis).  The RO explained that although the Veteran's service treatment records showed treatment for each knee during service, no permanent residual or chronic disability was shown by the service treatment records or demonstrated by the evidence after service; the evidence did not show a diagnosis of compensable arthritis within a year of separation from service; and the first treatment for right and left knee problems occurred 29 years after separation from service.

The Veteran submitted a notice of disagreement (NOD) received by VA in October 2004, and the RO issued a statement of the case (SOC) in May 2005.  The cover letter accompanying the SOC advised the Veteran that he could complete and return an enclosed VA Form 9 (Appeal to the Board of Veterans' Appeals) within 60 days of the letter, or within one year from the date of notification of the decision, whichever is later.  The Veteran did not return the form or otherwise submit a substantive appeal within one year of the April 21, 2004 letter from the RO notifying him of the April 2004 decision denying his claim.  No relevant evidence was added to the file in the year following the decision or the year following the SOC.  Thus, the April 2004 RO decision is final.  38 U.S.C.A. § 7105.

No further communication was received from the Veteran until October 5, 2011.  A report of general information reflects that the Veteran called the RO that day requesting to reopen a claim for service connection for a bilateral knee condition.  He stated he would submit new and material evidence.

The communication from the Veteran, which was received and documented by VA on October 5, 2011, constituted a claim to reopen since there was a prior final disallowance of his claim in April 2004.  The assigned effective date of October 5, 2011 corresponds to the date of receipt of the Veteran's request to reopen.  Based upon a complete review of the evidentiary record, the Board finds that October 5, 2011 is the earliest effective date assignable for the grant of service connection for his right and left knee degenerative arthritis disabilities, as there was no document filed between the April 2004 denial and the October 2011 application to reopen that could be construed as a claim for service connection for a bilateral knee disability.

The remaining way the Veteran could attempt to overcome the finality of the April 2004 RO decision in an attempt to gain an earlier effective date is to request a revision of the decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, the Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions. See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  

In this regard, a prior final regional office decision must be reversed or revised where evidence establishes CUE.  38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a) (2016).  There is a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be undebatable such that had it not been made, would have manifestly changed the outcome at the time that it was made; and (3) a determination that there was CUE must be made based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting "manifestly changed the outcome" language in Russell); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Further, CUE is a very specific and rare kind of error.  It must be an error of fact or law that when subsequently reviewed "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  "Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision."   King v. Shinseki 26 Vet. App. 433 (2014) (citing Russell, 3 Vet. App. at 313).  There is a presumption of validity to otherwise final decisions. Where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

In this case, in correspondence received in October 2011, the Veteran's former attorney argued that the April 2004 rating decision "only mentioned records from October and December of 2003, no records were found for those dates, no prior records were obtained."  He further asserted that the "private treatment records were misinterpreted.  The statement that [the Veteran] had minimal degenerative changes of the knees bilaterally in 2003 is in comparison to the last examination [and] not as a general statement of the overall condition of the knees from 1974.  This was a clear and unmistakable error" by VA.  

In fact, the evidence of record shows that on his June 2003 claim for service connection, the Veteran reported receiving treatment for his knees from December 1972 (while still on active duty) to December 1977 at the VA Hospital in New York City.  In September 2003, he reported being diagnosed with chondromalacia in 1977 at the New York Harbor VA Healthcare System (HCS) Hospital.  In January 2004, he again reported receiving treatment and physical therapy for chondromalacia at the VA Medical Center (VAMC) in New York City.  Finally, in January 2004 correspondence, the Veteran stated that a physician from the New York City VA Hospital diagnosed bilateral knee chondromalacia in 1976 and told him the "condition would eventually turn into bilateral arthritis as [he] got older."

Following the Philadelphia RO's request for treatment records, the New York Harbor VA HCS replied in October 2003 that a search of records "showed no indication of [the Veteran] being in our healthcare system, even after an extensive search by our file room."  In a second response received in December 2003, the New York Harbor VA HCS acknowledged the RO's request for records, but indicated that the Veteran's "medical records [were] longer available according to VA Rules and Regulations."

Among the evidence listed in the April 2004 rating decision are the responses received in October 2003 and December 2003 from the New York Harbor VAMC, indicating records of the reported treatment were not located.  The evidence also included private treatment records from Dr. Holgado and Dr. Rosner.  In October 2003, the Veteran's complaints to Dr. Holgado included bilateral knee pain.  The plan included x-ray examination of the knees.  The report of a bilateral knee x-ray examination later that month indicated there were "minimal degenerative changes present bilaterally."  The radiologist, W. Rosner, M.D., addressed the x-ray report to Dr. Holgado.  A December 2003 follow up note by Dr. Holgado reflects that the Veteran "was seen in October for pain" in his knees and was "told he has arthritis."  The Veteran reported having continued knee pain.

In summary, the Board finds the Veteran's former attorney has not pled CUE with sufficient specificity and the Board declines to infer a motion for CUE in the April 2004 RO decision.  38 C.F.R. § 3.105(a).  In this case, the attorney's statement that no VA treatment records were found or obtained is factually accurate.  The RO requested VA treatment records the Veteran had identified and received two negative responses regarding the existence or availability of such records.  

Moreover, the Board can ascertain no identified error by VA from the attorney's comment about the minimal degenerative changes shown on x-ray examination of the knees in 2003 being a "comparison to the last examination" and not a "general statement of the overall condition of the knees from 1974."  Here, the finding regarding minimal degenerative changes of the knees was made by the October 2003 radiologist.  The attorney's reference to the "overall condition of the knees from 1974" appears to refer to the Veteran's in-service complaint of right knee pain in January 1974 and records of left knee sprain and normal left knee x-ray in January 1974.  The April 2004 rating decision, in turn, details that the Veteran's knee complaints during service in January 1974 appeared to be acute and transitory (because the records showed no permanent residual or chronic disability) with no evidence of treatment for his knees until 29 years after service based on the evidence of record.  The Board concludes that the Veteran's former attorney did not raise the issue of CUE in the April 2004 rating decision with the requisite specificity to address the merits of the issue.  

In summary, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Based on the facts of the Veteran's case, the earliest date of receipt of a reopened claim for service connection for a right and left knee disability is October 5, 2011, the date the RO received the Veteran's request to reopen his claim for service connection.  Accordingly, an effective date earlier than October 5, 2011 is not assignable for the grant of service connection for right and left knee degenerative arthritis, and the claim for an earlier effective date must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 5, 2011 for the grant of service connection for right knee degenerative arthritis is denied.

Entitlement to an effective date earlier than October 5, 2011 for the grant of service connection for left knee degenerative arthritis is denied.


REMAND

The Board has reviewed the evidence of record and finds that further development is required before deciding the increased rating claims on appeal.

The Veteran contends that ratings higher than 10 percent each are warranted for his right and left knee degenerative arthritis.

In October 2016, the Veteran testified that as he was walking down some stairs the previous month, he felt and heard a snap in his right knee and his right knee had been swollen and had decreased range of motion since that time.  He indicated he had a follow-up consultation appointment scheduled for December 2016 or January 2017 to evaluate his knees.  He also testified that as a result of having "little to no[]" ability to bend his knees, he was having difficulty dressing himself.  Based on the Veteran's testimony, the Board finds that a remand is necessary to request private treatment records that appear to be pertinent to the increased rating claims on appeal.  The AOJ should ask the Veteran to submit those records or to provide an authorization and release to allow VA to obtain those records on his behalf.

Regarding the disability ratings for his service-connected right and left knee, the Veteran was afforded VA examinations in May 2012 and January 2015.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint where applicable.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the May 2012 examination report includes active and passive range of motion findings, but did not specify whether the results are weight-bearing or nonweight-bearing; the January 2015 examination report discloses only active range of motion testing and evidence of pain with weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

Prior to arranging the VA examination, the AOJ should obtain and associate with the claims file any ongoing treatment records from the Philadelphia VA Medical Center (VAMC) and related clinics dating since April 2015.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) ongoing treatment records from the Philadelphia VAMC and related clinics dating since April 2015;
b) records of a private consultation to evaluate the Veteran's knees dated in December 2016 or January 2017; and
c) any other records of evaluation or treatment pertinent to the Veteran's knees that have not already been submitted or obtained. 

2.  After completing the above development, arrange for a VA examination by an appropriate medical professional to evaluate the nature and severity of the Veteran's right and left knee degenerative arthritis.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each knee should be reported in detail. 

The examiner must test the ranges of motion for right and left knee.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


